430 S.W.2d 126 (1968)
Martha L. WERNER et vir, Appellants,
v.
C. S. MURRAY, Appellee.
No. 14661.
Court of Civil Appeals of Texas, San Antonio.
June 5, 1968.
Rehearing Denied July 3, 1968.
Pfeiffer & Gittinger, San Antonio, for appellants.
Sorrell, Anderson & Porter, Corpus Christi, for appellee.
PER CURIAM.
Martha L. Werner and husband, Max Werner, appellants, filed this suit against appellee, C. S. Murray, claiming an interest in a tract of land in La Salle County, Texas. The trial court granted defendant's motion for summary judgment.
The judgment herein was entered on July 5, 1967. Although the judgment recites that appellants excepted thereto, it contains no recital that notice of appeal was given. On July 14, 1967, counsel for appellants wrote a letter to the clerk of the district court of La Salle County as follows: "Please figure for me the exact amount that I will need to post by way of bond in preparation and to perfect my appeal of the above styled and numbered cause." According to the affidavit of the district clerk, and the file mark on the letter itself, this missive was received by the clerk and filed among the papers in the case on July 15, 1967. Nothing else was done by appellants, within the time prescribed by the rules, which might be construed as giving notice of appeal. The appeal bond was filed August 1, 1967.
Under the holding of the Waco Court of Civil Appeals in Standard Insurance Co. v. Teague Brick & Title Co., 425 S.W.2d 63 (1968, writ ref'd), the letter inquiring as to the amount of the bond required in order to perfect the appeal does not constitute notice of appeal and we lack jurisdiction to review the judgment below. The appeal is dismissed.